231 F.2d 776
98 U.S.App.D.C. 23
Mathilda FIORAVANTI, Appellant,v.Quirino FIORAVANTI, Appellee.
No. 12965.
United States Court of Appeals District of Columbia Circuit.
Argued March 20, 1956.Decided March 29, 1956.

Mr. Charles H. Quimby, Washington, D.C., for appellant.
Mr. Alvin L. Newmyer, Washington, D.C., with whom Mr. Alvin L. Newmyer, Jr., Washington, D.C., was on the brief, for appellee.
Before EDGERTON, Chief Judge, and WILBUR K. MILLER and DANAHER, Circuit Judges.
PER CURIAM.


1
The question is whether the District Court may in its discretion reduce or cancel, at a later date, periodic installments of payments for maintenance as of the date when application for such relief is made.  We re-affirm our decision in Dausuel v. Dausuel, 90 U.S.App.D.C. 275, 276, 195 F.2d 774, 775, that the court may do so.  Cf. Kephart v. Kephart, 89 U.S.App.D.C. 373, 380, 193 F.2d 677, 684, certiorari denied 342 U.S. 944, 72 S. Ct. 557, 96 L. Ed. 702; 6 A.L.R. 2d 1277, 1328.


2
Affirmed.